Exhibit 99.2 MORGAN STANLEY Financial Supplement - 2Q 2013 Table of Contents Page # 1 ……………. Quarterly Financial Summary 2 ……………. Quarterly Consolidated Income Statement Information 3 ……………. Quarterly Earnings Per Share Summary 4 - 5 ……………. Quarterly Consolidated Financial Information and Statistical Data 6 ……………. Quarterly Institutional Securities Income Statement Information 7 ……………. Quarterly Institutional Securities Financial Information and Statistical Data 8 ……………. Quarterly Wealth Management Income Statement Information 9 ……………. Quarterly Wealth Management Financial Information and Statistical Data 10 ……………. Quarterly Investment Management Income Statement Information 11 ……………. Quarterly Investment Management Financial Information and Statistical Data 12 ……………. Quarterly Firm Loans and Lending Commitments Financial Information 13 ……………. Country Risk Exposure - European Peripherals and France Appendix I 14 ……………. Earnings Per Share Appendix II 15 - 17 ……………. End Notes 18 ……………. Legal Notice MORGAN STANLEY Quarterly Financial Summary (1) (unaudited, dollars in millions) Quarter Ended Percentage Change From: Six Months Ended Percentage June 30, 2013 Mar 31, 2013 June 30, 2012 Mar 31, 2013 June 30, 2012 June 30, 2013 June 30, 2012 Change Net revenues Institutional Securities $ $ $ 6
